ORDER

PER CURIAM.
Sandra King (Appellant) appeals from the trial court’s judgment granting Lindell Bank & Trust Company’s (Respondent) motion for summary judgment on Count III of Appellant’s petition alleging conversion against Respondent and permitting Respondent to file amended admission responses. We have reviewed the briefs of the parties and the record on appeal and conclude that Respondent was entitled to judgment as a matter of law on Appellant’s conversion claim and the trial court did not abuse its discretion in allowing Respondent to file late supplemental responses to Appellant’s request for admissions. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).